United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1560
                                   ___________

Conray Carroll,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Mike Huckabee, Governor of Arkansas; *
Leroy Brownlee, Chairman, Post Prison *       [UNPUBLISHED]
Transfer Board; Tamika Hrobowski,      *
Prosecuting Attorney; Terry Cass,      *
Parole Administrator, Post Prison      *
Transfer Board,                        *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: August 23, 2001
                              Filed: August 24, 2001
                                  ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Arkansas inmate Conray Carroll appeals from the district court’s1 28 U.S.C.
§ 1915A dismissal without prejudice of his 42 U.S.C. § 1983 complaint. Having


      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
carefully reviewed the record and appellant’s brief, see Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam) (de novo review), we agree with the district court
that, for the reasons the court explained, the complaint failed to state a claim upon
which relief may be granted and sought monetary relief from a defendant who is
immune.

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny all pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-